Citation Nr: 1757121	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent effective August 1, 2015, for residuals of a right total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to August 1974.

This matter is before the Board of Veteran's Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied an increase in a 20 percent rating for a right knee disability (characterized as post-operative residuals of a right partial medical meniscectomy).  

A January 2015 RO decision granted a temporary total rating (38 CFR § 4.30 (2017)) based on convalescence for the one-year period prior to August 1, 2015.  By this decision, the RO also assigned a 30 percent rating for the Veteran's service-connected right knee disability (recharacterized as postoperative residuals of a right partial medial meniscectomy, status post total knee replacement with surgical scar), effective August 1, 2015.  Hereinafter, this disability will be referred to as a "right total knee replacement."  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In July 2015, the Board issued a decision that denied an evaluation in excess of 20 percent prior to June 2014 (he had been awarded a temporary 100 percent evaluation based on convalescence from June 2014 to August 1, 2015).  This decision was not appealed and the issue of entitlement to an evaluation in excess of 20 percent prior to June 2014 is no longer before the Board.  The issue of entitlement to an evaluation in excess of 30 percent from August 1, 2015 was remanded by the agency of original jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain additional treatment records for the Veteran and schedule him for an examination.  The identified records subsequently were associated with the claims file.  In the interim, the Board received judicial guidance on the requirement for increased ratings examinations for musculoskeletal disabilities. Correia v. McDonald, 28 Vet. App. 158 (2016).  The requested VA examination occurred in November 2015 and substantially complied with Correia by including joint testing for pain on both active and passive motion, and in weight-bearing and range of motion measurements (ROM) of the opposite undamaged joint (in this case, the left knee). 


FINDING OF FACT

The evidence of record shows that, effective August 1, 2015, the Veteran's service-connected residuals of a right total knee replacement are manifested by, at worst, pain with cold weather, pain with prolonged sitting, reduced flexion from 130 degrees to 0 degrees, extension from 0 degrees to 130 degrees, no recurrent subluxation or lateral instability, and no evidence of pain on weight-bearing in the right knee and the opposite undamaged joint (left knee).


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent effective August 1, 2015, for residuals of a right total knee replacement have not been met.  38 U.S.C.§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, DC 5055 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran's service-connected residuals of a right total knee replacement was evaluated as 100 percent disabling until August 1, 2015, and as 30 percent disabling effective August 1, 2015, under 38 C.F.R. § 4.71a, DC 5055 (knee replacement (prosthesis)).  See 38 C.F.R. § 4.71a, DC 5055.  A 100 percent rating is assigned under DC 5055 for 1 year following implantation of prosthesis.  Thereafter, a 30 percent rating is the minimum rating available.  A 60 percent rating is assigned for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  All complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran. Id. Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against assigning a rating greater than 30 percent effective August 1, 2015, for residuals of a right total knee replacement.  The Board notes initially that the Veteran is in receipt of a 100 percent rating for one year following his right total knee arthroplasty, which occurred on June 16, 2014, and an initial 30 percent rating was assigned effective August 1, 2015, for the post-surgical residuals under DC 5055.  See 38 C.F.R. § 4.71a, DC 5055.  Despite the Veteran's assertions to the contrary, the evidence of record shows that, effective August 1, 2015, his service-connected residuals of a right total knee replacement are manifested by, at worst, pain with cold weather, pain with prolonged sitting, reduced flexion from 0 degrees to 130 degrees, and extension from 130 degrees to 0 degrees, no recurrent subluxation or lateral instability, and no evidence of pain on weight-bearing in the right knee and the opposite undamaged joint (as seen on VA examination in November 2015).  The Board notes initially that the Veteran's VA knee and lower leg condition examination in November 2015 substantially complies with the Court's decision in Correia, as explained above. See Correia, supra.  

After the Veteran's right total knee replacement in June 2014, he underwent physical therapy with the VA.  The Veteran attended 12 sessions of physical therapy and the last session occurred in September 2014.  At the last two sessions, the Veteran reported doing very well and being physically active.  At that time, he had returned to work, it was going well, and he rarely had pain anymore.  The Veteran felt that he had no difficulty with functional mobility.  On examination, he had a near normal gait and the only observable deficit was that he did not have full extension in the right knee (from 0 degrees to 120 degrees, rather than to the 140 degrees normal range).  All goals had been met and he was discharged from physical therapy.

The medical evidence in the file has reports for various health issues until December 2015.  From the end of physical therapy to that time, there are only two records concerning the Veteran's knee, including one report of right knee pain.  In December 2014, the Veteran reported he had more right knee pain when he tried to lie on his left side at night and when his knee was bent for a substantial period of time (such as sitting in the back seat of a car).  On examination, his ROM and strength were the same as the September evaluation, but minor popping was noted with passive ROM of the patella.  The Veteran acknowledged that he had not been active because of the weather.  The doctor advised the Veteran to be more active and it would help his knee.

In July 2015, the Veteran appeared for his one year follow-up of his surgery.  He reported doing very well, with mild, occasional pain, and hypoesthesia (reduced sensitivity) on the lateral aspect of the knee incision.  His extension ROM was from 130 degrees to 0 degrees.  

There are no other reports of pain, treatment, or complaints related to the Veteran's knee through the remainder of the record.  In comparison, the Veteran sought regular treatment for his other health issues throughout 2015, including numerous complaints of chest pain.

The Veteran appeared for a VA examination in November 2015.  The VA examiner reviewed the Veteran's records and administered an in-person examination.  At the examination, the Veteran stated that he is a school bus driver and he does non-stop driving for one hour at a time.  He reports that he has to move his knee frequently (flex and extend) to prevent pain or numbness in the lower leg, below the knee. The Veteran reported right knee pain in the following situations: with prolonged sitting when his knee is kept at 90 degrees after 10-15 minutes; with prolonged standing of 10-15 minutes; and with prolonged walking after two to three miles. The Veteran reported pain in the middle of the patella as sharp and intermittent, with a short duration.  Overall, the Veteran described his pain to be 10/10 with prolonged resting and the pain is relieved by walking. The Veteran reported his pain increases with cold weather. Further, the Veteran indicated that the arthritic pain of his knee is gone (from before surgery), but the new pain feels like muscular or tendon pain, in addition to central patellar pain.  The examiner noted the described pain was ill-defined.

The VA examiner stated that normal ROM for a knee is 0 degrees to 140 degrees for flexion and 140 degrees to 0 degrees  for extension.  The Veteran's bilateral ROM was measured to be 0 degrees to 130 degrees flexion; and 130 degrees to 0 degrees extension.  However, the examiner noted that ROM was within normal limits for the Veteran because of his body habitus.  The examiner also noted that the Veteran had a normal gait, he did not demonstrate bilateral pain with weight bearing on examination, and he did not note bilateral pain on repetitive exercises.  Bilaterally, the knees had strength within normal limits, no ankyloses, no subluxation, and no lateral instability.

Without resorting to mere speculation, the VA examiner could not give an opinion of the Veteran's right knee if the joint were to be used repeatedly over a period of time, and estimating either the loss of ROM or the loss of functionality due to pain flare ups, weakness, fatigability, and/or incoordination. The examiner stated that there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  The Veteran did not identify any such complaints for his left knee.

Overall, the VA examiner noted that the only functional impact of the Veteran's right knee occurred with the prolonged rest of knee in one position.  The examiner explained that the Veteran's report about his knee condition is completely opposite of what he reported in July 2015.  The examiner noted that if the Veteran had any complications that had persisted over a year after surgery, it would have been already described and evaluated by the surgeon. The examiner indicated that the pain with cold weather is usually due to metal parts that are affected by environmental temperatures.  Further, the examiner was unsure why the Veteran would have pain in the range of 10/10 because no objective pain was noted on examination, he had almost full range of motion, and equal strength bilaterally.

The evidence of record, specifically the VA examination in November 2015, does not show that, effective August 1, 2015, the Veteran's service-connected residuals of a right total knee replacement results in chronic residuals consisting of severe painful motion or weakness in the affected extremity (in this case, the right lower extremity) (i.e., a 60 percent rating under DC 5055) such that an initial rating greater than 30 percent is warranted for this time period.  See 38 C.F.R. § 4.71a, DC 5055.  The Board acknowledges that the Veteran reported experiencing flare-ups of right knee pain and difficulty sitting for long periods at the November 2015 VA examination.  However, physical examination showed that he had an almost full range of motion in the bilateral knees.  The VA examiner also noted that neither of the Veteran's knees had pain on passive range of motion testing.  Furthermore, the examiner found that the Veteran's report of pain at a 10 out of 10 level was inconsistent with the objective pain noted on examination.  Although it is the minimum rating available under DC 5055 following a total knee replacement, the 30 percent rating, initially assigned effective August 1, 2015, for the Veteran's service-connected residuals of right total knee replacement more than one year after this surgery adequately compensates him for his right knee complaints.  

The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 30 percent effective August 1, 2015, for his service-connected residuals of a right total knee replacement.  There is only one report of right knee pain after his surgery and, at his next knee evaluation, he did not report anything more than mild pain.  In summary, the Board finds that the criteria for an initial rating greater than 30 percent effective August 1, 2015, for residuals of a right total knee replacement have not been met.

ORDER

Entitlement to an initial rating greater than 30 percent effective August 1, 2015, for residuals of a right total knee replacement is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


